Exhibit 10.2

CHIPOTLE MEXICAN GRILL, INC.

EMPLOYEE STOCK PURCHASE PLAN

1. Purpose. The purpose of the Plan is to provide incentive for present and
future employees of the Chipotle Mexican Grill, Inc. (“Company”) and any
Designated Subsidiary to acquire a proprietary interest (or increase an existing
proprietary interest) in the Company through the purchase of Common Stock. It is
the Company’s intention that the Plan qualify as an “employee stock purchase
plan” under Section 423 of the Code. Accordingly, the provisions of the Plan
shall be administered, interpreted and construed in a manner consistent with the
requirements of that section of the Code.

 

  2. Definitions.

(a) “Applicable Percentage” means the percentage specified in Section 7(b),
subject to adjustment by the Committee as provided in Section 7(b).

(b) “Board” means the Board of Directors of the Company.

(c) “Code” means the Internal Revenue Code of 1986, as amended, and any
successor thereto.

(d) “Committee” means the Compensation Committee of the Board or such other
committee appointed by the Board to administer the Plan as described in
Section 15 of the Plan or, if no such Committee is appointed, the Board.

(e) “Common Stock” means the Company’s Class A Common Stock, par value $0.01 per
share.

(f) “Company” means Chipotle Mexican Grill, Inc, a Delaware Corporation.

(g) “Compensation” means, with respect to each Participant for each pay period,
the full base salary and overtime paid to such Participant by the Company or a
Designated Subsidiary. Except as otherwise determined by the Committee,
“Compensation” does not include: (i) bonuses or commissions, (ii) any amounts
contributed by the Company or a Designated Subsidiary to any pension plan
(iii) any automobile or relocation allowances (or reimbursement for any such
expenses), (iv) any amounts paid as a starting bonus or finder’s fee, (v) any
amounts realized from the exercise of any stock options or incentive awards,
(vi) any amounts paid by the Company or a Designated Subsidiary for other fringe
benefits, such as health and welfare, hospitalization and group life insurance
benefits, or perquisites, or paid in lieu of such benefits, or (vii) other
similar forms of extraordinary compensation.

(h) “Continuous Status as an Employee” means the absence of any interruption or
termination of service as an Employee. Continuous Status as an Employee shall
not be considered interrupted in the case of a leave of absence agreed to in
writing by the Company or the Designated Subsidiary that employs the Employee,
provided that such leave is for a period of not more than 90 days or
reemployment upon the expiration of such leave is guaranteed by contract or
statute.

(i) “Designated Subsidiaries” means the Subsidiaries that have been designated
by the Board from time to time in its sole discretion as eligible to participate
in the Plan.

(j) “Employee” means any person, including an Officer, who is an employee of the
Company or one of its Designated Subsidiaries.

(k) “Entry Date” means the first Trading Day of each Exercise Period.



--------------------------------------------------------------------------------

(l) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(m) “Exercise Date” means the last Trading Day of each Exercise Period.

(n) “Exercise Period” means, subject to adjustment as provided in Section 4(b),
the approximately three (3) month period beginning on (i) each February 25 and
ending the last Trading Day on or before May 24 of such year, (ii) each May 25
and ending the last Trading Day on or before August 24 of such year, (iii) each
August 25 and ending the last Trading Day on or before November 24 of such year
or (iv) beginning on each November 25 and ending the last Trading Day on or
before February 24 of the following year.

(o) “Exercise Price” means the price per share of Common Stock offered in a
given Exercise Period determined as provided in Section 7(b).

(p) “Fair Market Value” means, with respect to a share of Common Stock, the Fair
Market Value as determined under Section 7(c).

(q) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 under the Exchange Act and the rules and regulations promulgated
thereunder.

(r) “Participant” means an Employee who has elected to participate in the Plan
by filing an enrollment agreement with the Company as provided in Section 5
hereof.

(s) “Plan” means the Chipotle Mexican Grill, Inc. Employee Stock Purchase Plan,
as in effect from time to time.

(t) “Plan Contributions” means, with respect to each Participant, the lump sum
cash transfers, if any, made by the Participant to the Plan pursuant to
Section 6(a) hereof, plus the after-tax payroll deductions, if any, withheld
from the Compensation of the Participant and contributed to the Plan for the
Participant as provided in Section 6 hereof, and any other amounts contributed
to the Plan for the Participant in accordance with the terms of the Plan.

(u) “Subsidiary” means any corporation, domestic or foreign, of which the
Company owns, directly or indirectly, 50% or more of the total combined voting
power of all classes of stock, and that otherwise qualifies as a “subsidiary
corporation” within the meaning of Section 424(f) of the Code.

(v) “Trading Day” means a day on which the New York Stock Exchange is open for
trading.

 

  3. Eligibility.

(a) In General. Any individual who has completed at least twelve (12) months of
employment with the Company or any Subsidiary and who is an Employee as of the
Entry Date of a given Exercise Period shall be eligible to become a Participant
as of the Entry Date of such Exercise Period.

(b) Changes by Committee. The Committee shall have the power to modify the
Employees eligible for the Plan with respect to future offerings if such change
is announced at least five (5) days prior to the scheduled beginning of the
first Exercise Period to be affected, provided that the only categories of
Employees that may be excluded from the Plan are those allowed by Code
§ 423(b)(4).

 

  4. Exercise Periods.

(a) In General. The Plan shall generally be implemented by a series of Exercise
Periods, each of which last approximately three (3) months.

 

2



--------------------------------------------------------------------------------

(b) Changes by Committee. The Committee shall have the power to make changes to
the duration and/or the frequency of Exercise Periods with respect to future
offerings if such change is announced at least five (5) days prior to the
scheduled beginning of the first Exercise Period to be affected.

5.    Participation. Employees meeting the eligibility requirements of Section 3
hereof may elect to participate in the Plan commencing on any Entry Date by
completing an enrollment agreement on the form provided by the Company and
filing the enrollment agreement with the Company on or prior to such Entry Date,
unless a later time for filing the enrollment agreement is set by the Committee
for all eligible Employees with respect to a given offering.

 

  6. Plan Contributions.

(a) Contribution by Payroll Deduction. Except as otherwise authorized by the
Committee, all contributions to the Plan shall be made only by payroll
deductions. The Committee may, but need not, permit Participants to make
after-tax contributions to the Plan at such times and subject to such terms and
conditions as the Committee may in its discretion determine. All such additional
contributions shall be made in a manner consistent with the provisions of
Section 423 of the Code or any successor thereto, and shall be treated in the
same manner as payroll deductions contributed to the Plan as provided herein.

(b) Payroll Deduction Election on Enrollment Agreement. At the time a
Participant files the enrollment agreement with respect to an Exercise Period,
the Participant may authorize payroll deductions to be made on each payroll date
during the portion of the Exercise Period that he or she is a Participant in an
amount not less than 1% and not more than 15% of the Participant’s Compensation
on each payroll date during the portion of the Exercise Period that he or she is
a Participant. The amount of payroll deductions must be a whole percentage
(e.g., 1%, 2%, 3%, etc.) of the Participant’s Compensation. The Committee shall
have the power to modify the range of percentages of a Participant’s
Compensation that Participants may authorize for deduction under Plan with
respect to future offerings if such change is announced at least ten (10) days
prior to the scheduled beginning of the first Exercise Period to be affected,
provided that any such limitation shall be applied in a manner consistent with
the provisions of Section 423 of the Code or any successor thereto.

(c) Commencement of Payroll Deductions. Except as otherwise determined by the
Committee under rules applicable to all Participants, payroll deductions shall
commence with the earliest administratively practicable payroll period that
begins on or after the Entry Date with respect to which the Participant files an
enrollment agreement in accordance with Section 5.

(d) Automatic Continuation of Payroll Deductions. Unless a Participant elects
otherwise prior to the Exercise Date of an Exercise Period, including the
Exercise Date prior to termination in the case of an Exercise Period terminated
under Section 4(b) hereof, such Participant shall be deemed (i) to have elected
to participate in the immediately succeeding Exercise Period (and, for purposes
of such Exercise Period the Participant’s “Entry Date” shall be deemed to be the
first day of such Exercise Period) and (ii) to have authorized the same payroll
deduction for the immediately succeeding Exercise Period as was in effect for
the Participant immediately prior to the commencement of the succeeding Exercise
Period.

(e) Change of Payroll Deduction Election. A Participant may decrease or increase
the rate or amount of his or her payroll deductions during an Exercise Period
(within the limitations of Section 6(b) above) by completing and filing with the
Company a new enrollment agreement authorizing a change in the rate or amount of
payroll deductions; provided, that a Participant may not change the rate or
amount of his or her payroll deductions more than twice in any Exercise Period.
Except as otherwise determined by the Committee under rules applicable to all
Participants, the change in rate or amount shall be effective as of the earliest
administratively practicable payroll period that begins on or after the date the
Company receives the new enrollment agreement. Additionally, a Participant may
discontinue his or her participation in the Plan as provided in Section 13(a).

 

3



--------------------------------------------------------------------------------

(f) Automatic Changes in Payroll Deduction. Notwithstanding the foregoing, to
the extent necessary to comply with Section 423(b)(8) of the Code, Section 7(d)
hereof, or any other applicable law, a Participant’s payroll deductions for any
calendar year may be decreased, including to 0%, at such time during such
calendar year that the aggregate of all payroll deductions accumulated during
such calendar year are equal to the product of $25,000 multiplied by the
Applicable Percentage for the calendar year. Payroll deductions shall recommence
at the rate provided in the Participant’s enrollment agreement at the beginning
of the first Exercise Period beginning in the following calendar year, unless
the Participant terminates participation as provided in Section 13(a).

 

  7. Grant of Option.

(a) Shares of Common Stock Subject to Option. On a Participant’s Entry Date,
subject to the limitations set forth in Section 7(d) and this Section 7(a), the
Participant shall be granted an option to purchase on the subsequent Exercise
Date (at the Exercise Price determined as provided in Section 7(b) below) up to
a number of shares of Common Stock determined by dividing such Participant’s
Plan Contributions accumulated prior to such Exercise Date and retained in the
Participant’s account as of such Exercise Date by the Exercise Price; provided,
that the maximum number of shares a Participant may purchase during any Exercise
Period shall be 1,000.

(b) Exercise Price. The Exercise Price per share of Common Stock offered to each
Participant in a given Exercise Period shall be the Applicable Percentage of the
Fair Market Value of a share of Common Stock on the Exercise Date. The
Applicable Percentage with respect to each Exercise Period shall be no less than
85%. The Applicable Percentage shall initially be 95% unless and until such
Applicable Percentage is changed by the Committee, in its sole discretion,
provided that any such change in the Applicable Percentage with respect to a
given Exercise Period must be established not less than fifteen (15) days prior
to the Entry Date thereof.

(c) Fair Market Value. The Fair Market Value of a share of Common Stock on a
given date shall be determined by the Committee in its discretion; provided,
that if there is a public market for the Common Stock, the Fair Market Value per
share shall be either (i) if the Common Stock is listed on a stock exchange, the
closing price of the Common Stock on such exchange on such date (or, in the
event that the Common Stock is not traded on such date, on the immediately
preceding trading date), (ii) in the event the Common Stock is not traded on a
stock exchange, the closing price of the Common Stock on such date (or, in the
event that the Common Stock is not traded on such date, on the immediately
preceding trading date), as reported by the National Association of Securities
Dealers Automated Quotation (Nasdaq) National Market System, (iii) if such price
is not reported, the average of the bid and asked prices for the Common Stock on
such date (or, in the event that the Common Stock is not traded on such date, on
the immediately preceding trading date), as reported by Nasdaq, or (iv) if no
such quotations are available for a date within a reasonable time prior to the
valuation date, the value of the Common Stock as determined by the Committee
using any reasonable means.

(d) Limitation on Option that may be Granted. Notwithstanding any provision of
the Plan to the contrary, no Participant shall be granted an option under the
Plan (i) to the extent that if, immediately after the grant, such Employee
(including any stock which is attributed to such Employee pursuant to
Section 424(d) of the Code) would own stock and/or hold outstanding options to
purchase stock possessing, in the aggregate, 5% or more of the total combined
voting power or value of all classes of stock of the Company or of any
Subsidiary of the Company as computed under Section 423(b)(3) of the Code and
the Treasury Regulations thereunder, or (ii) to the extent that his or her
rights to purchase stock under all employee stock purchase plans of the Company
and its Subsidiaries intended to qualify under Section 423 of the Code accrue at
a rate which exceeds $25,000 of Fair Market Value of stock (determined at the
time such option is granted) for each calendar year in which such option is
outstanding at any time, as determined in accordance with section 423(b)(8) of
the Code and the Treasury Regulations thereunder, or such lesser amount for a
particular calendar year as the Committee may specify, in its discretion, at
least five (5) days prior to the commencement of any Exercise Period occurring,
in whole or in part, during such calendar year.

 

4



--------------------------------------------------------------------------------

(e) No Rights as Shareholder. A Participant will have no interest or voting
right in shares covered by his option until such option has been exercised.

 

  8. Exercise of Options.

(a) Automatic Exercise. A Participant’s option for the purchase of shares will
be exercised automatically on each Exercise Date, and the maximum number of full
shares subject to the option shall be purchased for the Participant at the
applicable Exercise Price with the accumulated Plan Contributions then credited
to the Participant’s account under the Plan. During a Participant’s lifetime, a
Participant’s option to purchase shares hereunder is exercisable only by the
Participant.

(b) Excess Contributions. Any amount remaining to the credit of a Participant’s
account after the purchase of shares by the Participant on an Exercise Date due
to such amount being insufficient to purchase a full share of Common Stock shall
remain in the Participant’s account, and be carried over to the next Exercise
Period to the extent that such carryover right does not cause the Plan to fail
to qualify as an “employee stock purchase plan” under Section 423 of the Code,
unless the Participant withdraws from participation in the Plan or elects to
withdraw his or her account balance in accordance with Section 10(c). Any other
amount remaining to the credit of Participant’s account after the purchase of
shares by the Participant on an Exercise Date shall be refunded to the
Participant, without interest.

 

  9. Issuance of Shares.

(a) Delivery of Shares. The Company will hold in book-entry the shares of Common
Stock purchased by each Participant under the Plan. Upon receipt of written
request from or on behalf of a Participant, the Company shall, as promptly as
practicable, arrange for the delivery to such Participant (or the Participant’s
beneficiary), as appropriate, or to a custodial account for the benefit of such
Participant (or the Participant’s beneficiary) as appropriate, of a certificate
representing the shares purchased under the Plan, and the Company shall assume,
for tax purposes, such Participant’s disposition of the underlying shares
(unless such Participant clearly advises the Company otherwise in writing). In
the event that a Participant provides a written statement of his intention not
to sell or otherwise dispose of such shares as set forth in the foregoing
sentence, such Participant shall be required to report to the Company any
subsequent disposition of such shares prior to the expiration of the holding
periods specified by Section 423(a)(1) of the Code. If and to the extent that
such disposition imposes upon the Company federal, state, local or other
withholding tax requirements, or any such withholding is required to secure for
the Company an otherwise available tax deduction, the Participant must remit to
the Company an amount sufficient to satisfy those requirements.

(b) Registration of Shares. Shares to be delivered to a Participant under the
Plan will be registered in the name of the Participant or in the name of the
Participant and his or her spouse, as requested by the Participant.

(c) Compliance with Applicable Laws. The Plan, the grant and exercise of options
to purchase shares under the Plan, and the Company’s obligation to sell and
deliver shares upon the exercise of options to purchase shares shall be subject
to compliance with all applicable federal, state and foreign laws, rules and
regulations and the requirements of any stock exchange on which the shares may
then be listed.

(d) Withholding. The Company may make such provisions as it deems appropriate
for withholding by the Company pursuant to federal or state tax laws of such
amounts as the Company determines it is required to withhold in connection with
the purchase or sale by a Participant of any Common Stock acquired pursuant to
the Plan. The Company may require a Participant to satisfy any relevant tax
requirements before authorizing any issuance of Common Stock to such
Participant.

(e) Restrictions on Shares. The Committee shall have the power to provide that
Shares delivered to Participants under the Plan with respect to future offerings
will be unvested upon delivery and shall vest upon the

 

5



--------------------------------------------------------------------------------

Participant remaining employed with the Company for a period of time determined
by the Committee, provided that (i) such change is announced at least five
(5) days prior to the scheduled beginning of the first Exercise Period to be
affected, (ii) any such vesting conditions must be uniformly applied to all
Participants, and (iii) such vesting restrictions do not cause the Plan to fail
to qualify as an “employee stock purchase plan” under Section 423 of the Code.

 

  10. Participant Accounts.

(a) Bookkeeping Accounts Maintained. Individual bookkeeping accounts will be
maintained for each Participant in the Plan to account for the balance of his
Plan Contributions, options issued, and shares purchased under the Plan.
However, all Plan Contributions made for a Participant shall be deposited in the
Company’s general corporate accounts, and no interest shall accrue or be
credited with respect to a Participant’s Plan Contributions. All Plan
Contributions received or held by the Company may be used by the Company for any
corporate purpose, and the Company shall not be obligated to segregate or
otherwise set apart such Plan Contributions from any other corporate funds.

(b) Participant Account Statements. Statements of account will be given to
Participants quarterly, which statements will set forth the amounts of payroll
deductions, the per share purchase price and the number of shares purchased.

(c) Withdrawal of Account Balance Following Exercise Date. A Participant may
elect at any time within the first thirty (30) days following any Exercise
Period, or at such other time as the Committee may from time to time prescribe,
to receive in cash any amounts carried-over in accordance with Section 8(b). An
election under this Section 10(c) shall not be treated as a withdrawal from
participation in the Plan under Section 13(a).

 

  11. Designation of Beneficiary.

(a) Designation. A Participant may file a written designation of a beneficiary
who is to receive any shares and cash, if any, from the Participant’s account
under the Plan in the event of the Participant’s death subsequent to an Exercise
Date on which the Participant’s option hereunder is exercised but prior to
delivery to the Participant of such shares and cash. In addition, a Participant
may file a written designation of a beneficiary who is to receive any cash from
the Participant’s account under the Plan in the event of the Participant’s death
prior to the exercise of the option.

(b) Change of Designation. A Participant’s beneficiary designation may be
changed by the Participant at any time by written notice. In the event of the
death of a Participant and in the absence of a beneficiary validly designated
under the Plan who is living at the time of such Participant’s death, the
Company shall deliver such shares and/or cash to the executor or administrator
of the estate of the Participant, or if no such executor or administrator has
been appointed (to the knowledge of the Company), the Company, in its
discretion, may deliver such shares and/or cash to the spouse or to any one or
more dependents or relatives of the Participant, or if no spouse, dependent or
relative is known to the Company, then to such other person as the Company may
designate.

12.    Transferability. Neither Plan Contributions credited to a Participant’s
account nor any rights to exercise any option or receive shares of Common Stock
under the Plan may be assigned, transferred, pledged or otherwise disposed of in
any way (other than by will or the laws of descent and distribution, or as
provided in Section 11). Any attempted assignment, transfer, pledge or other
distribution shall be without effect, except that the Company may treat such act
as an election to withdraw in accordance with Section 13(a).

 

  13. Withdrawal; Termination of Employment.

(a) Withdrawal. A Participant may withdraw from the Plan at any time by giving
written notice to the Company. Payroll deductions, if any have been authorized,
shall cease as soon as administratively practicable

 

6



--------------------------------------------------------------------------------

after receipt of the Participant’s notice of withdrawal, and, subject to
administrative practicability, no further purchases shall be made for the
Participant’s account. All Plan Contributions credited to the Participant’s
account, if any, and not yet invested in Common Stock, will be paid to the
Participant as soon as administratively practicable after receipt of the
Participant’s notice of withdrawal. The Participant’s unexercised options to
purchase shares pursuant to the Plan automatically will be terminated. Payroll
deductions will not resume on behalf of a Participant who has withdrawn from the
Plan (a “Former Participant”) unless the Former Participant enrolls in a
subsequent Exercise Period in accordance with Section 5 and subject to the
restriction provided in Section 13(b), below.

(b) Effect of Withdrawal on Subsequent Participation. A Former Participant who
has withdrawn from the Plan pursuant to this Section 13(b) shall not again be
eligible to participate in the Plan prior to the beginning of the Exercise
Period that commences at least 12 months from the date the Former Participant
withdrew, and the Former Participant must submit a new enrollment agreement in
order to again become a Participant as of that date.

(c) Termination of Employment. Upon termination of a Participant’s Continuous
Status as an Employee prior to any Exercise Date for any reason, including
retirement or death, the Plan Contributions credited to the Participant’s
account and not yet invested in Common Stock will be returned to the Participant
or, in the case of death, to the Participant’s beneficiary as determined
pursuant to Section 11, and the Participant’s option to purchase shares under
the Plan will automatically terminate.

 

  14. Common Stock Available under the Plan.

(a) Number of Shares. Subject to adjustment as provided in Section 14(b) below,
the maximum number of shares of the Company’s Common Stock that shall be made
available for sale under the Plan shall be 250,000 shares. Shares of Common
Stock subject to the Plan may be newly issued shares or shares reacquired in
private transactions or open market purchases. If and to the extent that any
right to purchase reserved shares shall not be exercised by any Participant for
any reason or if such right to purchase shall terminate as provided herein,
shares that have not been so purchased hereunder shall again become available
for the purpose of the Plan unless the Plan shall have been terminated, but all
shares sold under the Plan, regardless of source, shall be counted against the
limitation set forth above.

(b) Adjustments Upon Changes in Capitalization; Corporate Transactions.

(i) If the outstanding shares of Common Stock are increased or decreased, or are
changed into or are exchanged for a different number or kind of shares, as a
result of one or more reorganizations, restructurings, recapitalizations,
reclassifications, stock splits, reverse stock splits, stock dividends or the
like, upon authorization of the Committee, appropriate adjustments shall be made
in the number and/or kind of shares, and the per-share option price thereof,
which may be issued in the aggregate and to any Participant upon exercise of
options granted under the Plan.

(ii) In the event of the proposed dissolution or liquidation of the Company, the
Exercise Period will terminate immediately prior to the consummation of such
proposed action, unless otherwise provided by the Committee.

(iii) In the event of a proposed sale of all or substantially all of the
Company’s assets, or the merger of the Company with or into another corporation
(each, a “Sale Transaction”), each option under the Plan shall be assumed or an
equivalent option shall be substituted by such successor corporation or a parent
or subsidiary of such successor corporation, unless the Committee determines, in
the exercise of its sole discretion and in lieu of such assumption or
substitution, to shorten the Exercise Period then in progress by setting a new
Exercise Date (the “New Exercise Date”). If the Committee shortens the Exercise
Period then in progress in lieu of assumption or substitution in the event of a
Sale Transaction, the Committee shall notify each Participant in writing, at
least ten (10) days prior to the New Exercise Date, that the exercise

 

7



--------------------------------------------------------------------------------

date for such Participant’s option has been changed to the New Exercise Date and
that such Participant’s option will be exercised automatically on the New
Exercise Date, unless prior to such date the Participant has withdrawn from the
Plan as provided in Section 13(a). For purposes of this Section 14(b), an option
granted under the Plan shall be deemed to have been assumed if, following the
Sale Transaction, the option confers the right to purchase, for each share of
option stock subject to the option immediately prior to the Sale Transaction,
the consideration (whether stock, cash or other securities or property) received
in the Sale Transaction by holders of Common Stock for each share of Common
Stock held on the effective date of the Sale Transaction (and if such holders
were offered a choice of consideration, the type of consideration chosen by the
holders of a majority of the outstanding shares of Common Stock); provided, that
if the consideration received in the Sale Transaction was not solely common
stock of the successor corporation or its parent (as defined in Section 424(e)
of the Code), the Committee may, with the consent of the successor corporation
and the Participant, provide for the consideration to be received upon exercise
of the option to be solely common stock of the successor corporation or its
parent equal in fair market value to the per share consideration received by the
holders of Common Stock in the Sale Transaction.

(iv) In all cases, the Committee shall have sole discretion to exercise any of
the powers and authority provided under this Section 14, and the Committee’s
actions hereunder shall be final and binding on all Participants. No fractional
shares of stock shall be issued under the Plan pursuant to any adjustment
authorized under the provisions of this Section 14.

 

  15. Administration.

(a) Committee. The Plan shall be administered by the Committee. The Committee
shall have the authority to interpret the Plan, to prescribe, amend and rescind
rules and regulations relating to the Plan, and to make all other determinations
necessary or advisable for the administration of the Plan. The administration,
interpretation, or application of the Plan by the Committee shall be final,
conclusive and binding upon all persons.

(b) Requirements of Exchange Act. Notwithstanding the provisions of
Section 15(a) above, in the event that Rule 16b-3 promulgated under the Exchange
Act or any successor provision thereto (“Rule 16b-3”) provides specific
requirements for the administrators of plans of this type, the Plan shall only
be administered by such body and in such a manner as shall comply with the
applicable requirements of Rule 16b-3.

 

  16. Amendment, Suspension, and Termination of the Plan.

(a) Amendment of the Plan. The Board or the Committee may at any time, or from
time to time, amend the Plan in any respect; provided, that (i) except as
otherwise provided in Section 4(b) hereof, no such amendment may make any change
in any option theretofore granted which adversely affects the rights of any
Participant and (ii) the Plan may not be amended in any way that will cause
rights issued under the Plan to fail to meet the requirements for employee stock
purchase plans as defined in Section 423 of the Code or any successor thereto.
To the extent necessary to comply with Rule 16b-3 under the Exchange Act,
Section 423 of the Code, or any other applicable law or regulation, the Company
shall obtain shareholder approval of any such amendment.

(b) Suspension of the Plan. The Board or the Committee may, as of the close of
any Exercise Date, suspend the Plan; provided, that the Board or Committee
provides notice to the Participants at least five (5) business days prior to the
suspension. The Board or Committee may resume the normal operation of the Plan
as of any Exercise Date; provided further, that the Board or Committee provides
notice to the Participants at least twenty (20) business days prior to the date
of termination of the suspension period. A Participant shall remain a
Participant in the Plan during any suspension period (unless he or she withdraws
pursuant to Section 13(a)), however no options shall be granted or exercised,
and no payroll deductions shall be made in respect of any Participant during the
suspension period. Participants shall have the right to withdraw carryover funds
provided in Section 10(c) throughout any suspension period. The Plan shall
resume its normal operation upon termination of a suspension period.

 

8



--------------------------------------------------------------------------------

(c) Termination of the Plan. The Plan and all rights of Employees hereunder
shall terminate on the earliest of:

(i) the Exercise Date that Participants become entitled to purchase a number of
shares greater than the number of reserved shares remaining available for
purchase under the Plan;

(ii) such date as is determined by the Board or the Committee in its discretion;
or

(iii) the last Exercise Date immediately preceding the tenth (10th) anniversary
of the Plan’s effective date.

In the event that the Plan terminates under circumstances described in
Section 16(c)(i) above, reserved shares remaining as of the termination date
shall be sold to Participants on a pro rata basis, based on the relative value
of their cash account balances in the Plan as of the termination date.

17.    Notices. All notices or other communications by a Participant to the
Company under or in connection with the Plan shall be deemed to have been duly
given when received in the form specified by the Company at the location, or by
the person, designated by the Company for the receipt thereof.

18.    Expenses of the Plan. All costs and expenses incurred in administering
the Plan shall be paid by the Company, except that any stamp duties or transfer
taxes applicable to participation in the Plan may be charged to the account of
such Participant by the Company.

19.    No Employment Rights. The Plan does not, directly or indirectly, create
any right for the benefit of any employee or class of employees to purchase any
shares under the Plan, or create in any employee or class of employees any right
with respect to continuation of employment by the Company or any Subsidiary, and
it shall not be deemed to interfere in any way with the right of the Company or
any Subsidiary to terminate, or otherwise modify, an employee’s employment at
any time.

20.    Applicable Law. The internal laws of the State of Delaware shall govern
all matters relating to this Plan except to the extent (if any) superseded by
the laws of the United States.

21.    Additional Restrictions of Rule 16b-3. The terms and conditions of
options granted hereunder to, and the purchase of shares by, persons subject to
Section 16 of the Exchange Act shall comply with the applicable provisions of
Rule 16b-3. This Plan shall be deemed to contain, and such options shall
contain, and the shares issued upon exercise thereof shall be subject to, such
additional conditions and restrictions as may be required by Rule 16b-3 to
qualify for the maximum exemption from Section 16 of the Exchange Act with
respect to Plan transactions.

22.    Effective Date. The Plan will become effective on [            ].

 

9